
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.06


RIGHTCHOICE MANAGED CARE, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Restated Effective October 10, 2001


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
Page

--------------------------------------------------------------------------------

   
1. Name and Purpose of the Plan   1
2.
Definitions
 
1
3.
Administration of the Plan
 
5
4.
Participation
 
6
5.
Benefits
 
6
6.
Determination of the Company's Obligations
 
8
7.
Conditions and Other Matters
 
8
8.
Amendment and Termination
 
10
9.
Arbitration
 
10
10.
Change in Control
 
10
11.
Effective Date
 
11

--------------------------------------------------------------------------------

RIGHTCHOICE MANAGED CARE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Restated October 10, 2001

        WHEREAS, RightCHOICE Managed Care, Inc. (the "Company") maintains the
RightCHOICE Managed Care, Inc. Supplemental Executive Retirement Plan ("Plan");
and

        WHEREAS, the Company has undergone a restructuring and wishes to amend
and restate the Plan to reflect such restructuring; and

        WHEREAS, The Company desires to amend certain other provisions of the
Plan;

        NOW, THEREFORE, the Company does hereby amend and restate the Plan in
its entirety, effective as of October 10, 2001, so that it will read as follows:

1.Name and Purpose of the Plan

        The purpose of the Plan is to assist the Company in attracting and
retaining key employees in order to further the long-term growth and enhance the
performance of the Company by providing them with retirement benefits which they
may not be able to receive from the Pension Plan, or because of the limitations
provided in Sections 401(a)(17) and 415(b) and (d) of the Internal Revenue Code
of 1986, as amended from time to time (the "Code"), or because the individual
does not have 20 years of service in the Pension Plan.

2.Definitions

(a)"Affiliate" means any corporation which together with the Company is a member
of a "controlled group" of corporations within the meaning of Sections 414(b)
and (c) of the Code and which has adopted this Plan pursuant to the written
consent of the Board.

(b)Except as otherwise provided in Section 10 of the Plan, "Actuarial
Equivalent" means a benefit having the same value as the benefit which it
replaces, using the following factors:

(i)for purpose of determining the single life annuity under Section 2(u) below,
the interest rate and the mortality table shall be determined by the actuary
selected by the Committee;

(ii)for purpose of determining the single sum payment under Section 5(a), 5(b)
(i) and 5(c)(iii), the interest rate and the mortality table shall be determined
by the actuary selected by the Committee; and

(iii)for all other purposes, the actuarial factors shall be those as provided in
the Pension Plan.



(c)"Beneficiary" means the person or persons designated by a Participant as his
surviving beneficiary(ies) on a beneficiary designation form in effect at the
time of the Participant's death, if any, or if no beneficiary designation form
is in effect at the time of the Participant's death, the Participant's spouse,
or if none, the legal representative for the Participant's estate. A beneficiary
designation form shall be in effect when it is completed and executed by the
Participant and received by the Committee. Thereafter a Participant may change a
Beneficiary by completing and executing a new Beneficiary designation form and
submitting it to the Committee.

(d)"Board" means the Board of Directors of the Company, as it may be constituted
from time to time.

(e)"Change in Control" means the happening of any of the following events:

(i)the acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either the then outstanding shares of Common
Stock of the Company or the

--------------------------------------------------------------------------------

combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding, for this
purpose, any such acquisition by (A) the Company or any of its Subsidiaries, or
(B) any employee benefit plan (or related trust) of the Company or its
Subsidiaries, or (C) any corporation with respect to which, following such
acquisition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were of the
beneficial owners, respectively, of the Common Stock and voting securities of
the Company immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
then outstanding shares of Common Stock of the Company or the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors, as the case may be;

(ii)individuals who, as of the date hereof, constitute the Board (as of the date
hereof the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act);

(iii)consummation of (a) a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners o the Common
Stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation or (b) the sale,
lease, exchange, or other disposition of all or substantially all of the assets
of the Company to any other corporation or entity (except a subsidiary or parent
corporation as defined in Section 424 of the Internal Revenue Code of 1986);

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(v)the Company ceases to have its Common Stock listed on a nationally recognized
stock exchange or quoted on the Nasdaq National Market) (or any successor
quotation system).

        For purposes of this Section 2(e), the term "Subsidiary" means any
corporation or other entity, whether domestic or foreign, in which the Company
has or obtains, directly or indirectly, a proprietary interest of 50% or more by
reason of stock ownership or otherwise.

(f)"Code" means the Internal Revenue Code of 1986, as amended from time to time.

(g)"'Committee" or "Retirement Committee" means the committee appointed pursuant
to Section 3(a) of the Plan.

2

--------------------------------------------------------------------------------

(h)"Company" means RightCHOICE Managed Care, Inc., a Delaware corporation, or
any other company that hereafter adopts this Plan and agrees to become obligated
to provide benefits hereunder.

(i)"Employee" means any person employed by the Company or an Affiliate who is in
a select group of management or highly compensated employees within the meaning
of ERISA.

(j)"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

(k)"Executive Deferred Compensation Plan" means the Company's Executive Deferred
Compensation Plan, as amended from time to time.

(l)"Final Average Earnings" means a Participant's Final Average Earnings as
defined in the Pension Plan disregarding any limitation thereto under Code
Section 401(a)(17) and including any amounts that were contributed by such
Participant to the Executive Deferred Compensation Plan; provided, however, that
for purposes of calculating Final Average Earnings under this Plan, accelerated
bonus payments made in December 2001 for the 2001 year will be treated as
earnings received in 2002.

(m)"Joint and Contingent Benefit" shall mean the Actuarial Equivalent of the
Supplemental Benefit and shall be payable in the form of a life annuity to the
Participant with a death benefit in the form of a lump sum payment payable to
the participant's Beneficiary upon the Participant's death. The death benefit
shall be equal to the Actuarial Equivalent of a monthly payment of 50% of the
monthly payment being paid to the Participant during his life (or if the
Participant death occurred before payment began, the monthly payment the
Participant would have been entitled to if he had retired and began receiving
benefits hereunder on the day before his death) for the life of a beneficiary
the same age and the opposite sex as the Participant. The Actuarial Equivalent
of such amount shall be payable in the form of a lump sum payment to the
Participant's Beneficiary, as soon as practicable following the Participant's
death.

(n)"Normal Retirement Age" means Normal Retirement Age as defined in the Pension
Plan.

(o)"Participant" means an Employee who has qualified for participation in the
Plan in accordance with Section 4, hereof, and whose active participation has
not been terminated.

(p)"Pension Plan" means the Non-Contributory Retirement Program maintained by
the Company and any of its Affiliates, as amended from time to time.

(q)"Plan" means this Supplemental Executive Retirement Plan, as amended from
time to time.

(r)"Plan Year" or "Plan Years" means the calendar year.

(s)"Prior Pension Programs" means any qualified retirement program, other than
the Pension Plan, that a Participant or former Participant has participated in
and for which such participation is included as Years of Prior Service under
this Plan.

(t)"Savings Program" means the 401(k) Savings Program maintained by the Company
and any of its Affiliates, as amended from time to time.

(u)"Secretary" means the secretary of the Committee as selected in accordance
with Section 3(c).

(v)"Supplemental Benefit" means an annual amount, payable in monthly
installments to the Participant over his life commencing on the first day of the
first month coincident with or next

3

--------------------------------------------------------------------------------

following the day the Participant attains Normal Retirement Age, equal to
(i) minus (ii), where:

(i)is equal to the product of 2.5% multiplied by the Participant's Final Average
Earnings multiplied by the Participant's Years of Credited Service (up to a
maximum of 20 Years of Credited Service), and

(ii)is equal to the sum of (A), (B) and (C) where:

(A)is equal to the Participant's normal retirement benefit under the Pension
Plan and any employer paid benefits accrued by or payable to or on behalf of the
Participant under a Prior Pension Program which relate to service with any
employer by the Participant that is included in such Participant's Years of
Prior Service, hereunder, payable in the form of a single life annuity,
determined without regard to any early retirement factors or benefit options
elected;

(B)is equal to the annual amount, payable in the form of a single life annuity,
which is payable at Normal Retirement Age and is the Actuarial Equivalent of the
balance (increased by the amount of any prior distribution) in the Participant's
deferral account under the Executive Deferred Compensation Plan attributable to
Company contributions made pursuant to the Executive Deferred Compensation Plan
and the Prior Plan (as defined in the Executive Deferred Compensation Plan), and

(C)is equal to the annual amount, payable in the form of a single life annuity,
which is the Actuarial Equivalent of any prior amounts (not included in
Subsection (A), above) received under this Plan or the Pension Plan or any
employer paid benefits received under any Prior Pension Programs which relate to
service by the Participant that is included in such Participant's Years of Prior
Service, hereunder.

        Notwithstanding the foregoing, in no event shall a Participant's benefit
be less than the benefit that would have been provided under the terms of this
Plan in effect on July 31, 1994, determined as if the Participant had a
termination of employment an such date.

(w)"Trust" or "Trust Agreement" means the irrevocable Trust Agreement
established by the Company for the purpose of providing benefits under this
Plan, the assets of which remain subject to the claims of general creditors in
the event of the Company's insolvency.

(x)"Years of Credited Service" means the sum of (i) the aggregate number of the
Participant's Years of Prior Vested Service, and (ii) the aggregate number of
the Participant's Years of Plan Service as determined by the Committee.

(y)"Years of Plan Service" shall mean "Years of Plans and Association Service"
as such term is defined and credited under the Pension Plan for Plan Years
beginning on or after the later of the Participant's employment with the Company
or January 1, 1994.

(z)"Years of Prior Service" shall mean the years of service, including, in some
situations, service with other employers, credited by the Committee to a
Participant for service before the later of the Participant's employment by the
Company or January 1, 1994 for benefit accrual purposes, as set forth on
Appendix B, attached hereto.

(aa)"Years of Prior Vested Service" shall mean for a Participant, as of
December 31, 1993, the greater of (i) or (ii), where:

(i)is equal to 50% of the Participant's Years of Prior Service as of
December 31, 1993, and

(ii)is equal to the lesser of (A) the Participant's Years of Prior Service as of
December 31, 1993; or (B) 5 Years of Prior Service.

4

--------------------------------------------------------------------------------



        Notwithstanding the above, if a Participant meets one of the following
while a Participant in the Plan, then, the Participant's Years of Prior Vested
Service shall be equal to the Participant's Years of Prior Service:

(iii)the Participant is a Senior Vice-President or higher of the Company, has
attained the age of 55, and has a combination of Years of Prior Service and
Years of Plan Service equal to or greater than 20;

(iv)the Participant has attained the age of 62 and has a combination of Years of
Prior Service and Years of Plan Service equal to or greater than 20; or

(v)the Participant attains the age of 65.




3.Administration of the Plan

(a)Committee. The Committee shall consist of at least three (3) persons who
shall serve at the pleasure of the Board. Any individual member of the Committee
may, but need not, be: (i) a member of the Board or of any committee of the
Board having responsibility for the compensation of any Employee; and/or (ii) an
Employee. Vacancies in the membership of the Committee shall be filled only by
action of the Board. A member of the Committee may be eligible for participation
in the Plan while serving as such member but shall not vote on, or otherwise
participate in the consideration of, any matter specifically relating to the
benefits of such member under the Plan.

(b)Committee Advisors. The Committee, in its sole discretion, may select and
appoint not more than five (5) individuals to be Committee Advisors. Any
Committee Advisor shall be an Employee and may, but need not, be a Participant
and/or a member of the Board or of any committee of the Board having
responsibility for the compensation of any Employee. A Committee Advisor may
attend Committee meetings, participate in Committee business, and otherwise
advise and assist the Committee but shall not be entitled to vote and shall not
be a member of the Committee.

(c)Administration by Committee. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall have sole
discretionary authority to:

(i)Interpret the Plan,

(ii)Determine eligibility and level of participation,

(iii)Create and revise rules and procedures for the administration of the Plan,

(iv)Employ or retain such persons (including independent accountants, attorneys
and actuaries) as it may deem necessary or appropriate to assist it in the
proper administration of the Plan,

(v)Take any other actions and make other determinations as it may deem necessary
and proper for the administration of the Plan, provided that no such action or
determination shall adversely affect the rights of any Participant that have
accrued, or may in the future accrue, under this Plan, and

(vi)Direct the trustee of the Trust to distribute the Participants' benefits
pursuant to the Trust Agreement.

        Decisions and determinations by the Committee shall be final and binding
upon all persons and shall be made by majority vote of the Committee. All
decisions and determinations of the Committee shall be reflected in permanent
records of Committee actions recorded and maintained by the Secretary of the
Committee. The Secretary shall be a member of the Committee, or a Committee
Advisor, who is designated as such by vote of the Committee. Determinations and
decisions by the Committee shall be

5

--------------------------------------------------------------------------------


made at meetings at which a majority of the members are present or, in the
alternative, by unanimous written consent. Notwithstanding anything to the
contrary in the Plan, the Board shall also have all power and authority to
perform any act granted to the Committee pursuant to the Plan.

4.Participation

(a)Appendix A Participants. Effective August 1, 1994, the Participants in the
Plan shall be those individuals listed in Appendix A. The Committee in its sole
discretion may amend Appendix A at any time to add an individual's name to or to
delete an individual's name, provided, however, no deletion of an individual's
name from Appendix A shall, without the consent of a Participant, adversely
affect the rights of that Participant to the benefits that have accrued under
this Plan before such deletion. Notice of any addition or deletion shall be
given in writing to the affected Participant. Each Participant listed in
Appendix A shall be entitled to benefits as provided in Section 5(b) of the
Plan.

(b)Appendix C Participants. In lieu of adding an Employee's name to Appendix A,
the Board in its sole discretion may add such Employee's name to Appendix C. The
Committee in its sole discretion may amend Appendix C at any time to add other
Employees' names or to delete an individual's name; provided, however, no
deletion of a Participant's name from Appendix C shall, without the consent of
such Participant, adversely affect the rights of that Participant to the
benefits that have accrued under this Plan before such deletion. Notice of any
addition or deletion shall be given in writing to the affected Participant. Each
Participant listed in Appendix C shall not be entitled to benefits as provided
in Section 5(b) of the Plan and shall be entitled to benefits as provided in
Section 5(c) of the Plan.

(c)Notwithstanding any other provision of the Plan, the Committee, by means of
resolution, may agree to vary the terms of the Plan as to any Participant in the
Plan; provided, however, that in no event may any Committee action have the
effect of depriving Participants of benefits or rights accrued under the Plan as
of the date of such action, including methods of benefit payment.



5.Benefits

(a)Former Participants. Individuals who were Participants or former Participants
in the Plan on July 31, 1994, but who were not listed on Appendix A or
Appendix C as of August 1, 1994, shall no longer be eligible to participate in
the Plan. Within 90 days of the execution of this Plan document, the Committee
may, in its discretion pay, or direct the trustee of the Trust to pay, to each
such former Participant, in a single sum payment, the Actuarial Equivalent of
the benefit the individual would have been entitled to under the terms of the
Plan as in effect on July 31, 1994, determined as if the individual terminated
employment on such date (or such earlier date, if the former Participant
previously terminated employment), provided, however, that solely for purposes
of determining such single sum amount, any individual who has less than five
(5) Years of Credited Service shall be entitled to a nonforfeitable benefit
under this Section 5(a). Otherwise, such accrued benefits will be paid to such
former Participant in accordance with the distribution method specified in
Section 5(c).

6

--------------------------------------------------------------------------------





(b)Appendix A Participants. If a Participant is eligible to participate in the
Plan under Section 4(a) of the Plan and such Participant has at least five
(5) Years of Credited Service, then the Participant shall be entitled to a
Supplemental Benefit. Except as otherwise provided in Section 10, Participant's
Supplemental Benefit shall be paid at the same time and subject to the same
actuarial reductions for early payout as the Participant's benefit under the
Pension Plan, except in the following circumstances:

(i)if upon termination of employment with the Company or participation in the
Plan, the Actuarial Equivalent single sum present value of the Participant's
Supplemental Benefit does not exceed $25,000, then the Participant's
Supplemental Benefit shall be distributed in a single sum to the Participant, as
soon as reasonably practicable following such termination, or

(ii)if the Participant's Supplemental Benefit is not payable pursuant to
paragraph (i) above, then the Actuarial Equivalent of his Supplemental Benefit
shall be paid in the form of a Joint and Contingent Benefit.

        Except as otherwise provided in Section 10, in the event a Participant
terminates employment with the Company or an Affiliate prior to completing five
(5) Years of Credited Service, the Participant shall forfeit his Supplemental
Benefit.

(c)Appendix C Participants. If a Participant is eligible to participate in the
Plan under Section 4(b) of the Plan and such Participant has at least five
(5) Years of Credited Service, then the Participant shall be entitled to the
benefit described in this Section 5(c). The benefit provided under this
Section 5(c) shall be an annual amount, payable in monthly installments to the
Participant over his life commencing on the first day of the first month
coincident with or next following the day the Participant attains Normal
Retirement Age, equal to (i) minus (ii), where:

(i)is equal to the Participant's normal retirement benefit under the Pension
Plan and any employer-paid benefits accrued by or payable to or on behalf of the
Participant under a Prior Pension Program which relate to service with any
employer by the Participant that is included in such participant's Years of
Prior Service, hereunder, payable in the form of a single life annuity, and
determined: (A) without regard to any early retirement factors or benefit option
elected, and (B) without regard to the limitations provided in Sections
401(a)(17) and 415(b) and (e) of the Code with respect to such normal retirement
benefit, and (c) taking into account amounts that were contributed by such
Participant to the Executive Deferred Compensation Plan.

(ii)is equal to the normal retirement benefit computed in (i) above, but:
(A) taking into account the limitations provided in Sections 401 (a)(17) and
415(b) and (e) of the Code with respect to such benefit, and (B) without regard
to amounts contributed by such Participant to the Executive Deferred
Compensation Plan.

        Except as otherwise provided in Section 10, Participant's benefit under
this Section 5(c) shall be paid at the same time and subject to the same
actuarial reductions for early payout as the Participant's benefit under the
Pension Plan, except in the following circumstances:

(i)if upon termination of employment with the Company or participation in the
Plan, the Actuarial Equivalent single sum present value of the Participants
benefit under this Section 5(c) does not exceed $25,000, then the Participant's
benefit shall be distributed in a single sum to the Participant, as soon as
reasonably practicable following such termination, or

7

--------------------------------------------------------------------------------

(ii)if the Participant's benefit under this. Section 5(c) is not payable
pursuant to paragraph (iii) above, then the Actuarial Equivalent of his benefit
shall be paid in the form of Joint and Contingent Benefit (determined by
substituting the phrase "benefit under Section 5(c)" for "Supplemental Benefit"
each place it appears in Section 2(l) of the Plan).

        Except as otherwise provided in Section 10, in the event a Participant
terminates employment with the Company or an Affiliate prior to completing five
(5) Years of Credited Service, the Participant shall forfeit his benefit under
this Section 5(c).

(d)Effective as of January 1, 2000, and notwithstanding any other provision of
the Plan, the benefit for any Participant under this Section 5 shall be
determined by applying the terms of the Pension Plan and the Prior Pension
Programs that implement the limitations of Section 415 by taking into account
the repeal of Section 415(e).



6.Determination of the Company's Obligations

        The Company or Affiliate may, but is not required to, pay to the Trust
established pursuant to Section 7(c), within a reasonable time, those amounts
necessary to fund the benefits under Section 5 of this Plan. Those amounts
attributable to Section 5(b) and 5(c) of the Plan shall be determined according
to the actuarial assumptions computed and maintained in accordance with this
Plan and the Pension Plan, as designated hereunder. Notwithstanding any
distributions from the Trust to general creditors of the Company or Affiliate
(not including the Participant), the Participant shall have a contract right to
benefits provided under Section 5 of the Plan.

        All benefits may be paid from the Trust assets; provided, however, that
the liability of the Company or Affiliate to pay the benefits provided under
this Plan shall not be relieved to the extent the application of Trust assets
fails to satisfy such liability.

7.Conditions and Other Matters

(a)Any amounts payable under the Plan shall not be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution or encumbrance of any kind; and any attempt to accomplish same shall
be void, except as provided for in subsection (c) below.

(b)Participation in the Plan does not give any person any reason to be retained
in the service of the Company or Affiliate. The right and power of the Company
or Affiliate to terminate any Employee "at will" is expressly reserved.

(c)The Company has established an irrevocable trust fund (the Trust) through
which assets to satisfy its obligations under this Plan may be set aside to aid
in providing for benefit payments to the Participants. Any assets or property
held by the Trust shall continue to be subject to the claims of the general
creditors of the Company or Affiliate only upon the insolvency or bankruptcy of
the Company or Affiliate as provided therein. No person other than the Company
or Affiliate shall, by virtue of the provisions of this Plan, have any interest
in such funds except to the extent that any person, including the Participant,
acquires the right to receive payments from the Plan, such right being no
greater than the right of any unsecured general creditor of the Company or
Affiliate.

(d)Any amount deferred and/or payable under this Plan shall not be deemed salary
or other compensation to the Participant for the purpose of computing benefits
to which such Participant may be entitled under any other plan or other
arrangement of the Company or Affiliate for the benefit of Employees, except as
may be otherwise specified in such plan or arrangement.

8

--------------------------------------------------------------------------------

(e)No Employee or other person shall have any claim or right to become a
Participant under the Plan; nor shall any Participant have a right to receive
payment of any amount under the Plan in any form or manner other than as stated
herein.

(f)The Company or Affiliate shall have the right to deduct from payment of any
amount under the Plan any taxes required by law to be withheld from a
Participant or Beneficiary with respect to such payment.

(g)Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law (including the Code),
but if any provision of this Plan shall be held to be prohibited by or invalid
under applicable law, then (i) such provision shall be deemed amended to, and to
have contained from the outset such language as shall be necessary to,
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law, and (ii) any other provisions of this Plan shall remain
in full force and effect.

(h)No rule of strict construction shall be applied against the Company, an
Affiliate, the Committee, the Board or any other person in the interpretation of
any terms of this Plan or any rule or procedure established by the Committee.

(i)Whenever, in the Committee's opinion, any person entitled to receive any
payment is under a legal disability, or is incapacitated in any way, so as to be
unable to manage his financial affairs, the Company or Affiliate, at its
discretion, may make such payment for the benefit of such person to his legal
representative, or to a relative or friend of such person for his benefit, or it
may apply the payment for the benefit of such person in any manner it deems
advisable. When the Company or Affiliate makes any payment pursuant to this
subsection, it shall be considered as a complete discharge of any liability for
the making of such payments under the Plan.

(j)The Plan shall be construed according to the laws of the State of Missouri,
except to the extent superseded by applicable federal laws.

(k)All notices to the Company or the Committee hereunder shall be delivered to
the attention of the Secretary of the Committee. Any notice or filing required
or permitted to be given to the Committee or the Company under this Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to the Company or the Committee, as appropriate, at the
principal office of the Company. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark or the receipt for registration or certification.

(l)Where the context admits, words in the masculine gender shall include the
feminine and neuter genders, the plural shall include the singular, and the
singular shall include the plural.

(m)The captions of Sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

(n)Any action required or permitted by the Company under the Plan shall be by
resolution of its Board or any person or persons authorized by resolution of its
Board.

(o)The provisions of the Plan shall bind and inure to the benefit of the Company
and Affiliates and their successors and assigns. The term "successors" as used
herein shall include any corporation or other business entity which shall, by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of the Company or Affiliate and successors of any
such corporation or other business entity.

9

--------------------------------------------------------------------------------

(p)Any and all payments made to the Trust pursuant to the Plan shall be made
only from the general assets of the Company. Any accounts maintained under the
Plan shall be for bookkeeping purposes only and shall not represent a claim
against specific assets of the Company. Except as specifically provided with
respect to the Trust, nothing contained in this Plan shall be deemed to create a
trust of any kind or create any fiduciary relationship.

(q)It is the intention of the Company that the Plan be unfunded for tax purposes
and for purposes of Title I of ERISA.



8.Amendment and Termination

        The Committee retains the right to modify or amend the Plan by means of
a resolution duly adopted. The Company retains the right to terminate the Plan
upon a resolution approved by the Board. No modification, amendment or
termination shall, without the consent of the Participant, adversely affect the
rights of that Participant to the benefits that have accrued under this Plan
before such modification, amendment or termination. Termination of the Plan
shall not result in an acceleration of the payment of benefits, which will be
paid in accordance with the provisions of the Plan as of the date of Plan
termination. Notice of every such modification, amendment or termination shall
be given in writing to each Participant.

9.Arbitration

        Any dispute between a Participant and the Company as to the
interpretation or application of the provisions of this Plan and the amounts
payable hereunder shall be determined by binding arbitration before a single
arbitrator in St. Louis, Missouri in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court of competent jurisdiction.

10.Change in Control

(a)Vesting. Notwithstanding any other provision of the Plan, upon a Change in
Control a Participant will become 100% vested in his benefit under the Plan.

(b)Lump Sum Distribution. Notwithstanding any other provision of the Plan and
subject to paragraph (e) of this Section 10, within 30 days after a Change in
Control, each Participant will complete an election with respect to the method
of payment of his benefit under the Plan. Permissible methods of payment include
(i) a Joint and Contingent Benefit, (ii) a lump sum payment payable upon
termination of employment, or (iii) a lump sum payment on a specified
distribution date that is no earlier than twelve (12) months after the date of
the election. A Participant will be permitted to change any election made
pursuant to this Section 10(b) at any time during active employment; provided,
however, that such subsequent election must be made no later than twelve
(12) months before the date the Participant was previously scheduled to receive
a distribution of his benefit under the Plan. The newly specified distribution
date must be a date no earlier than twelve (12) months after the date of such
subsequent election. For purposes of this Section 10, a lump sum payment will be
calculated based on the applicable mortality table and the applicable interest
rate described in this Section 10(b). The applicable interest rate shall mean
the applicable interest rate on 30-year Treasury securities for the most recent
month preceding the date of distribution for which such rate has been reported
by the Internal Revenue Service, as that rate may be determined during an
interim period consistent with Internal Revenue Service Notice 2002-26. Upon
amendment of Code Section 417(e) to provide a replacement rate for 30-year
Treasury securities, the substitute rate, determined at the same time, will
apply. The applicable mortality table shall mean the mortality table described
in Code Section 417(e)(3) as of the date of the distribution.

10

--------------------------------------------------------------------------------

(c)Additional Credited Service. Notwithstanding any other provision of the Plan,
upon a Change in Control, for purposes of calculating benefits under the Plan
and for purposes of determining eligibility for payment of benefits without
actuarial reduction, the Chairman and Chief Executive Officer of the Company on
October 10, 2001 shall be credited with the number of additional Years of
Credited Service, if any, necessary to bring his total Years of Credited Service
to twenty (20) and shall be treated as having attained the greater of (i) age
62, or (ii) his actual age.

(d)Separate Rabbi Trust for CEO. Upon a Change in Control, the Company will
establish a separate irrevocable trust for the purpose of providing to the
Chairman and Chief Executive Officer of the Company as of October 10, 2001, the
benefits accrued to him under the Plan. The assets of such trust shall remain
subject to the general creditors of the Company in the event of the Company's
insolvency.

(e)Limitation on Amount of Benefit Distributed Prior to Termination of
Employment. If, pursuant to Section 10(b) of the Plan, a Participant elects to
receive his or her benefit under the Plan on a specified distribution date that
occurs prior to his or her termination of employment, such Participant will be
deemed to be fully vested in his or her benefit under the Pension Plan for
purposes of determining the amount of the benefit under the Plan to be
distributed on such specified distribution date. Any additional benefit under
the Plan that may be due to the Participant upon his or her termination of
employment will be paid in a lump payment within thirty (30) days after
termination of employment.



11.Effective Date

        This restated Plan is effective as of October 10, 2001. The Plan was
originally effective as of June 1, 1987. To record the adoption of the restated
Plan, the Company has caused this document to be executed by its duly authorized
officer as of this tenth day of October, 2001.

        THIS PLAN CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED
BY THE PARTIES.

      RIGHTCHOICE MANAGED CARE, INC. Attest:                 By: /s/  ANGELA F.
BRALY      

--------------------------------------------------------------------------------

  By: /s/  JOHN A. O'ROURKE      

--------------------------------------------------------------------------------

  Angela F. Braly
Secretary     John A. O'Rourke
Chief Executive Officer

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.06



RIGHTCHOICE MANAGED CARE, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN As
Restated Effective October 10, 2001
TABLE OF CONTENTS
